IN THE
                           TENTH COURT OF APPEALS

                                No. 10-16-00384-CR

SAMUEL ALAN TUCKER,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 27,546


                                      ORDER


       Appellant has filed a motion for extension of time to file motion for rehearing.

Appellant’s motion for extension of time is granted by the Court. See TEX. R. APP. P. 4,

9.2(c)(4), 49, and 49.8.

       Appellant’s motion for rehearing is denied by the Court.




                                               PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions granted and denied
Order issued and filed January 9, 2019




Tucker v. State                          Page 2